                Case 1:19-cv-07680-AJN-KHP Document 35 Filed 09/15/20 Page 1 of 2




                                                                                              09/15/2020


                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                     CAROLYN K. DEPOIAN
Corporation Counsel                             100 CHURCH STREET                                        Senior Counsel
                                                NEW YORK, NY 10007                                Phone: (212) 356-2358
                                                                                                    Fax: (212) 356-3509
                                                                                                 cdepoian@law.nyc.gov


                                                                     September 14, 2020
        BY ECF
        Honorable Katharine H. Parker
        United States Magistrate Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                       Re:    Curtis McDaniel v. City of New York et al., 19 Civ. 7680 (AJN) (KHP)

        Your Honor:

                I am the attorney in the office of James E. Johnson, Corporation Counsel of the City of
        New York, assigned to the above referenced matter. 1 This Office, writing as an Interested Party
        in this matter, respectfully requests that the Court adjourn the upcoming initial case management
        conference scheduled for September 22, 2020, until such time that the only two individual
        defendants in this matter have been served and have responded to plaintiff’s Amended
        Complaint. As plaintiff is currently incarcerated, this Office was unable to seek his consent to
        this request. However, this Office believes that plaintiff will incur no prejudice should this
        request be granted.

               By way of background, on January 22, 2020, plaintiff filed a Second Amended
        Complaint in this matter naming several defendants. 2 See Civil Docket Sheet Entry No. 14. On
        February 14, 2020, the Court dismissed plaintiff’s claims as to all defendants except New York
        City Police Department (“NYPD”) Officers Nicholas Evangelista and Juan Febres. See Civil
        Docket Sheet Entry No. 17. Construing Plaintiff’s Second Amended Complaint liberally,


        1
          Please take further notice that this case is assigned to Assistant Corporation Counsel Jessica C.
        Engle, who is presently awaiting admission to the Southern District of New York and is handling
        this matter under my supervision. Ms. Engle may be reached directly at jengle@law.nyc.gov.
        2
          Plaintiff has multiple cases pending in the Southern District of New York. Apparently, two of
        his cases were inadvertently combined into one action. See Civil Docket Sheet Entry Nos. 10–
        11. On August 14, 2019, the Court issued an Order clarifying the situation. See Civil Docket
        Sheet Entry No. 1.
          Case 1:19-cv-07680-AJN-KHP Document 35 Filed 09/15/20 Page 2 of 2




    plaintiff appears to bring claims of false arrest and malicious prosecution against these two
    officers. See Civil Docket Sheet Entry No. 14.

            On June 26, 2020, upon request of this Office, the initial conference in this matter
    originally scheduled for July 6, 2020, was adjourned due to the lack of any served defendants.
    See Civil Docket Sheet Entry No. 30. Upon information and belief, and according to the Civil
    Docket Sheet, defendants Evangelista and Febres still have not been served. Accordingly, this
    Office will have no one to speak for at the upcoming initial conference. This Office thus
    respectfully requests that the upcoming conference be adjourned until such time that the
    individual defendants in this matter have been served and have responded to plaintiff’s Amended
    Complaint. At that point, the defendants will be able to meaningfully participate in a conference
    before the Court.

           Thank you for your consideration.

                                                               Respectfully submitted,

                                                               Carolyn K. Depoian /S/
                                                               Carolyn K. Depoian
                                                               Senior Counsel

    cc:    BY FIRST-CLASS MAIL
           Curtis McDaniel
           Plaintiff Pro Se
           #20A0242
           Bare Hill C.F.
           Caller Box 20
           181 Brand Rd.
           Malone, NY 12953

 The Initial Case Management Telephone Conference previously scheduled for Tuesday, September 22,
2020 at 10:00 a.m. is hereby adjourned to Tuesday, December 15, 2020 at 10:00 a.m. Counsel for the
Defendants are directed to call the court's teleconference number with the Plaintiff on the line. Please dial
(866) 434-5269, Access code: 4858267.
Summonses for defendants Nicholas Evangelista, Julian Febres were issued on 02/18/2020. The USM-
SDNY are hereby directed to serve the Second Amended Complaint (ECF #14) on these defendants.
The Clerk of Court is requested to mail a copy of this endorsement to the Plaintiff.




                                                                                             09/15/2020



                                                  -2-
